ACCEPTED
                                                                              01-15-00206-CR
                                                                   FIRST COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                         7/17/2015 1:04:29 PM
                                                                        CHRISTOPHER PRINE
                                                                                       CLERK



                         No. 01-15-00206-CR
                                                           FILED IN
                                                    1st COURT OF APPEALS
                    IN THE COURT OF APPEALS             HOUSTON, TEXAS
                                                    7/17/2015 1:04:29 PM
                     FIRST JUDICIAL DISTRICT        CHRISTOPHER A. PRINE
                                                            Clerk
                         HOUSTON, TEXAS
 __________________________________________________________

                             No. 17166

                 IN THE 253RD DISTRICT COURT OF

                    CHAMBERS COUNTY, TEXAS
 __________________________________________________________

CODY CRYMES                    §                       Appellant

v.                             §

STATE OF TEXAS                 §                     Appellee
 __________________________________________________________

          STATE'S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
 __________________________________________________________


                                    Cheryl Swope Lieck
                                    District Attorney
                                    Chambers County, Texas

                                    Kathy Esquivel
                                    Assistant District Attorney
                                    Chambers County, Texas
                                    P.O. Box 1409
                                    Anahuac, Texas 77514
                                    (409) 267-2682
                                    (409) 267-3105
                                    kesquivel@co.chambers.tx.us
      COMES NOW the State of Texas, by and through her Assistant District
Attorney, Kathy Esquivel, and, pursuant to TEX. R. APP. PRO. 73, presents this
Motion for Extension of Time. In support of the motion, the State submits the
following:

1.    The above case is on appeal from a plea of guilty in the 253rd Judicial District
      Court of Chambers County, Texas.

2.    The State’s brief is currently due on July 17, 2015.

3.    This is the State’s first Motion for Extension of Time.

4.    Counsel for the State was preparing for another jury trial in the 253rd District
      Court and did not have adequate time to complete the brief in this case.
      Further, counsel for the State was recovering from an illness that required
      several days off from work.

5.    The State requests that the time for filing the State’s Brief be extended by 14
      days to July 31, 2015. The State requests this extension not for delay, but to
      see that justice is done.


      WHEREFORE, PREMISES CONSIDERED, the State prays that this

Court grant the State’s Motion for Extension of Time and extend the due date of the

State’s Appellate Brief until July 31, 2015.



                                       Respectfully submitted,
                                       CHERYL SWOPE LIECK
                                       Chambers County District Attorney


                                       /s/ Kathy Esquivel
                                       KATHY ESQUIVEL
                                       Assistant District Attorney
                                     Chambers County, Texas
                                     P.O. Box 1409
                                     Anahuac, Texas 77514
                                     (409) 267-2682
                                     (409) 267-3105 FAX
                                     SBN 24034432
                                     kesquivel@co.chambers.tx.us


                         CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been sent to
opposing counsel via email on ___17th _____ day of July, 2015.



                                     /s/ Kathy Esquivel
                                     KATHY ESQUIVEL
                                     Assistant District Attorney
                                     Chambers County, Texas



Rick Oliver
Attorney for Appellant